181 F.2d 494
LEDFORD et al.v.HALL.
No. 10989.
United States Court of Appeals Sixth Circuit.
April 20, 1950.

E. B. Rose, Beattyville, Ky., and Kelly Kash, Washington, D.C., for appellants.
C. F. Kelly, Lexington, Ky., for appellee.
Before HICKS, Chief Judge, and SIMONS and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal was considered by the Court on the Transcript of Record and briefs of counsel for appellants and appellee;And it appearing that the action is one of forcible entry under Sec. 452 of the Civil Code of Practice of Kentucky, which protects merely the actual possession of real estate to a party having such possession regardless of how such possession was acquired, and in which action neither the title to, nor the value of, the real estate in question is involved; Belcher v. Howard, 212 Ky. 816, 280 S.W. 131; Moore v. Ramsey, 272 Ky. 582, 114 S.W.2d 1101; Snyder v. Crutcher, 290 Ky. 71, 160 S.W.2d 156; Sec. 460, Civil Code of Practice of Kentucky;


2
And it not being shown by the appellants that the value of such possession is sufficient for jurisdiction under Sec. 1332(a)(1), Title 28, U.S.C.A.; McNutt v. General Motors Acceptance Corp., 298 U.S. 178, 56 S.Ct. 780, 80 L.Ed. 1135.


3
And for the reasons given by the District Judge in his oral opinion;


4
It is ordered that the judgment of the District Court be affirmed.